J-S40007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LAMONT OVERBY                              :
                                               :
                       Appellant               :   No. 2513 EDA 2018

                   Appeal from the Order Dated July 18, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1006081-1996


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                           Filed: December 30, 2020

        Appellant, Lamont Overby, appeals from the order denying his claims

presented in his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

        In relation to Appellant’s direct appeal, the trial court summarized the

underlying facts of this case as follows:

              On August 27, 1996, the decedent, John James and his
        friend, Caesar Cross, were sitting on the steps of 2054 Reed Street
        drinking beer and talking. It was early afternoon and there were
        a number of people gathered in the general area.

              [Appellant] approached the two young men, said hello, and
        continued walking. Suddenly, [Appellant] pulled a gun, turned and
        began shooting at James and Cross.

              The decedent, John James, alerted his friend, Caesar Cross,
        to the trouble and urged him to run. Both men ran, however,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40007-20


      James was shot in the back and fell in the street. [Appellant]
      stood over his victim and fired 4 more shots into him. [Appellant]
      fled the area, but was arrested the next day. An arrest warrant
      was issued largely on the identification provided by Caesar Cross
      who knew [Appellant] from the neighborhood. A second witness,
      Reginald Ector, who was in the area on business, also witnessed
      the killing and identified [Appellant] as the shooter.

            [Appellant] did not testify, but presented his grandmother,
      Helen Overby, who provided an alibi for [Appellant]. She testified
      that [Appellant] was several blocks away from the crime scene at
      the time of the killing working on his mother’s home.

Trial Court Opinion, 3/16/01, at 2-3.

      The PCRA court set forth the procedural history as follows:

            Appellant was convicted of first degree murder and related
      charges following a jury trial before the Honorable James
      Lineberger. After a penalty hearing, the jury sentenced Appellant
      to death. The judgment[] of sentence was affirmed by our
      Supreme Court and [certiorari] was denied by the Supreme Court
      of the United States. Commonwealth v. Overby, 836 A.2d 20
      (Pa. 2003), certiorari denied, 542 U.S. 906 (2004). The facts
      found by the jury demonstrated that Appellant shot and killed an
      unarmed man on the street for no apparent reason.

             Appellant then filed the instant timely PCRA Petition.
      Counsel was appointed [and] filed an Amended Petition. The
      matter was initially assigned to the Honorable Renee Cardwell
      Hughes following Judge Lineberger’s retirement. After Judge
      Hughes left the bench the matter was then assigned to this
      [c]ourt.      Subsequently[,] the Defender’s Association of
      Philadelphia Capital Habeas Corpus Unit entered its appearance
      and previously appointed counsel withdrew. After being allowed
      additional time to prepare, new counsel filed an additional
      Amended Petition raising fourteen claims[,] which [challenged]
      trial counsel’s effectiveness at both the guilt phase and sentencing
      phases of the case.        It also challenged appellate counsel’s
      effectiveness.

            At the request of the parties, this [c]ourt bifurcated its
      review, focusing first on the penalty phase claims. After reviewing
      the pleadings and the record, this court determined Appellant’s

                                     -2-
J-S40007-20


       sentencing claims to be meritorious. Without objection, the death
       sentence was vacated and Appellant was resentenced to life
       imprisonment.

              Focus shifted to Appellant’s guilt phase claims.      After
       review[,] this [c]ourt determined that some claims were baseless.
       However, Appellant was granted an evidentiary hearing on some
       of his claims. Following the evidentiary hearing and after review
       of supplemental memos, all of Appellant’s guilt phase claims were
       denied. The instant timely appeal followed.

PCRA Court Opinion, 9/27/19, at 1-2.             Both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

       Appellant presents the following issues for our review:

       I. Were [Appellant’s] constitutional rights violated where the trial
       court refused to conduct individualized voir dire and improperly
       excluded certain prospective jurors simply because a family
       member had been arrested or imprisoned; and was appellate
       counsel ineffective for failing to raise this claim on direct appeal?

       II. Were [Appellant’s] constitutional rights violated because trial
       counsel ineffectively failed to request the appropriate cautionary
       charge on identification testimony pursuant to Commonwealth v.
       Sexton[1] and failed to object to the prosecution’s incorrect
       statements concerning the identification process?

       III. Were [Appellant’s] constitutional rights violated where the
       prosecution’s closing argument and solicitation of hearsay
       evidence violated [Appellant’s] constitutional rights and because
       trial counsel was ineffective for opening the door to such evidence
       and failing to object to it?

       IV. Did the prejudicial effects of the cumulative errors in this case
       undermine confidence in the outcome of [Appellant’s] trial?

Appellant’s Brief at 1-2.



____________________________________________


1   Commonwealth v. Sexton, 400 A.2d 1289 (Pa. 1979).

                                           -3-
J-S40007-20


      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”    Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016).   We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).

      In each of his first three issues, Appellant raises claims challenging the

effective assistance of prior counsel. Our Supreme Court has long stated that

in order to succeed on a claim of ineffective assistance of counsel, an appellant

must demonstrate (1) that the underlying claim is of arguable merit; (2) that

counsel’s performance lacked a reasonable basis; and (3) that the

ineffectiveness of counsel caused the appellant prejudice. Commonwealth

v. Pierce, 786 A.2d 203, 213 (Pa. 2001).

      We observe that claims of ineffective assistance of counsel are not self-

proving. Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002). “[A]

post-conviction petitioner must, at a minimum, present argumentation

relative to each layer of ineffective assistance, on all three prongs of the


                                      -4-
J-S40007-20


ineffectiveness standard….”    Commonwealth v. D’Amato, 856 A.2d 806,

812 (Pa. 2004).

      Pursuant to the first prong, we note that where an appellant is not

entitled to relief with regard to the underlying claim upon which his

ineffectiveness claim is premised, he is not entitled to relief with regard to his

ineffectiveness claim. Commonwealth v. Ousley, 21 A.3d 1238, 1246 (Pa.

Super. 2011). In short, counsel cannot be deemed ineffective for failing to

pursue a meritless claim. Commonwealth v. Loner, 836 A.2d 125, 132 (Pa.

Super. 2003) (en banc). Moreover, with regard to the second prong, we have

reiterated that trial counsel’s approach must be “so unreasonable that no

competent lawyer would have chosen it.”        Commonwealth v. Ervin, 766
A.2d 859, 862-863 (Pa. Super. 2000) (quoting Commonwealth v. Miller,

431 A.2d 233 (Pa. 1981)).

      Our Supreme Court has discussed “reasonableness” as follows:

             Our inquiry ceases and counsel’s assistance is deemed
      constitutionally effective once we are able to conclude that the
      particular course chosen by counsel had some reasonable basis
      designed to effectuate his client’s interests. The test is not
      whether other alternatives were more reasonable, employing a
      hindsight evaluation of the record.          Although weigh the
      alternatives we must, the balance tips in favor of a finding of
      effective assistance as soon as it is determined that trial counsel’s
      decision had any reasonable basis.

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987) (quoting

Commonwealth ex rel. Washington v. Maroney, 235 A.2d 349 (Pa.

1967)) (emphasis in original).



                                      -5-
J-S40007-20


      In addition, we are mindful that prejudice requires proof that there is a

reasonable probability that but-for counsel’s error, the outcome of the

proceeding would have been different. Pierce, 786 A.2d at 213. “A failure

to satisfy any prong of the ineffectiveness test requires rejection of the claim

of ineffectiveness.”    Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa.

2009) (citing Commonwealth v. Sneed, 899 A.2d 1067 (Pa. 2006)). Thus,

when it is clear that a petitioner has failed to meet the prejudice prong of an

ineffective-assistance-of-counsel claim, the claim may be disposed of on that

basis alone, without a determination of whether the first two prongs have been

met. Commonwealth v. Baker, 880 A.2d 654, 656 (Pa. Super. 2005).

      It is presumed that the petitioner’s counsel was effective, unless the

petitioner proves otherwise. Commonwealth v. Williams, 732 A.2d 1167,

1177 (Pa. 1999).       Moreover, we are bound by the PCRA court’s credibility

determinations    where     there   is   support   for   them   in   the   record.

Commonwealth v. Battle, 883 A.2d 641, 648 (Pa. Super. 2005) (citing

Commonwealth v. Abu-Jamal, 720 A.2d 79 (Pa. 1998)).

      Appellant first argues that appellate counsel rendered ineffective

assistance in failing to present a claim on direct appeal. Appellant’s Brief at

8-17. Appellant asserts that appellate counsel improperly failed to argue that

the trial court erred in conducting voir dire. Specifically, Appellant contends

that the trial court erred in refusing to conduct individual voir dire of




                                         -6-
J-S40007-20


prospective venire persons and excluding prospective jurors who had

incarcerated family members. Id. at 8-16.

      Mindful of the test for a challenge to the effective assistance of counsel

set forth in Pierce, we observe that a criminal defendant’s right to an impartial

jury is explicitly granted by Article 1, Section 9 of the Pennsylvania

Constitution and the Sixth Amendment of the United States Constitution.

Accordingly, the purpose of voir dire solely is to ensure the empaneling of a

competent, fair, impartial, and unprejudiced jury capable of following the

instructions of the trial court. Commonwealth v. Floyd, 937 A.2d 494, 502-

503 (Pa. Super. 2007).     As the Pennsylvania Supreme Court explained in

Commonwealth v. Johnson, 305 A.2d 5 (Pa. 1973):

      the purpose of the voir dire examination is to disclose
      qualifications or lack of qualifications of a juror and in particular
      to determine whether a juror has formed a fixed opinion as to the
      accused’s guilt or innocence. The law recognizes that it would be
      unrealistic to expect jurors to be free from all prejudices, a failing
      common to all human beings. We can only attempt to have them
      put aside those prejudices in the performance of their duty, the
      determination of guilt or innocence. We therefore do not expect
      a tabula r[a]sa but merely a mind sufficiently conscious of its
      sworn responsibility and willing to attempt to reach a decision
      solely on the facts presented, assiduously avoiding the influences
      of irrelevant factors.
Id. at 8.

      With these concepts in mind, we further observe that the manner in

which voir dire will be conducted is left to the discretion of the trial court.

Commonwealth v. Moore, 756 A.2d 64, 65 (Pa. Super. 2000).                      In

Pennsylvania, the trial judge may determine whether to question the venire

                                      -7-
J-S40007-20


persons collectively or individually. Commonwealth v. Hathaway, 500 A.2d
443, 448 (Pa. Super. 1985) (citing former Pa.R.Crim.P. 1106, now

Pa.R.Crim.P. 631). See also Commonwealth v. DeHart, 516 A.2d 656, 662

(Pa. 1986) (approving, in capital case, group questioning of jurors regarding

preliminary matters prior to individual voir dire).     However, we have long

observed that “a complete denial of the right to an examination of jurors to

show bias or prejudice is a palpable abuse of discretion and entitles the

defendant to a new trial.” Commonwealth v. Holland, 444 A.2d 1179, 1180

(Pa. Super. 1982) (quoting Commonwealth v. Foster, 293 A.2d 94 (Pa.

Super. 1972)).

      The scope of voir dire rests in the sound discretion of the trial judge,

whose decision will not be reversed unless palpable error is established.

Commonwealth v. Robinson, 864 A.2d 460, 488 (Pa. 2004).                 Similarly,

“[t]he decision … whether or not counsel may propose their own questions of

potential jurors during voir dire is a matter left solely within the discretion of

the trial court.” Commonwealth v. Paolello, 665 A.2d 439, 451 (Pa. 1995).

Voir dire is neither a litmus test of the effectiveness of trial strategies nor a

means to empanel a jury sympathetic to a defendant’s case. See Robinson,
864 A.2d at 488 (quoting Commonwealth v. Smith, 540 A.2d 246 (Pa.

1988)) (“[T]he purpose of the voir dire examination is not to provide a better

basis upon which a defendant can exercise his peremptory challenges, but to

determine whether any venire man has formed a fixed opinion as to the


                                      -8-
J-S40007-20


accused’s guilt or innocence.”). Accordingly, as long as the voir dire questions

are sufficient to ensure a fair and impartial jury capable of following the court’s

instructions, we will not interfere with the trial court’s rulings. Id.   Thus,

“[n]either counsel for the defendant nor the Commonwealth should be

permitted to ask direct or hypothetical questions designed to disclose what a

juror’s present impression or opinion as to what his decision will likely be under

certain   facts   which     may    be   developed   in   the   trial   of   the   case.”

Commonwealth v. Bomar, 826 A.2d 831, 849 (Pa. 2003) (citing

Commonwealth v. Carson, 741 A.2d 686 (PA. 1999)).2

       Also, “[c]laims of impartiality by prospective jurors are subject to

scrutiny for credibility and reliability as is any testimony, and the judgment of

the trial court is necessarily accorded great weight.”          Commonwealth v.

Ellison, 902 A.2d 419, 424 (Pa. 2006). Decisions of the trial judge concerning

voir dire therefore will not be reversed in the absence of palpable error. Id.

As a general rule, we have consistently explained that an abuse of discretion


____________________________________________


2 We observe that Pennsylvania Rule of Criminal Procedure 632 mandates the
use of the form questionnaire contained in paragraph H of the rule.
Pa.R.Crim.P. 632(A), (H). Paragraph D provides that these questionnaires
“shall be used in conjunction with the examination of the prospective jurors.”
Pa.R.Crim.P. 632(D). The comment to Rule 632 further provides that:
“Paragraph (D) makes it clear that juror information questionnaires are to be
used in conjunction with the oral examination of the prospective jurors, and
are not to be used as a substitute for the oral examination. Juror information
questionnaires facilitate and expedite the voir dire examination by providing
the trial judge and attorneys with basic background information about the
jurors, thereby eliminating the need for many commonly asked questions.”
Pa.R.Crim.P. 632, comment.

                                           -9-
J-S40007-20


is more than just an error in judgment, and on appeal, the trial court will not

be found to have abused its discretion unless the record discloses that the

judgment exercised was manifestly unreasonable, or the result of partiality,

prejudice, bias or ill-will. Commonwealth v. Griffin, 804 A.2d 1, 7, 12 (Pa.

Super. 2002). In addition, we are mindful that an appellant who challenges a

trial court’s jury-selection procedure carries the burden of proving that the

jury empaneled was not impartial. Commonwealth v. Keaton, 729 A.2d
529, 544-545 (Pa. 1999).

      Assuming for the sake of argument that there is merit to the underlying

claim that the trial court mishandled voir dire and that appellate counsel

should have raised this claim on direct appeal, we observe that Appellant has

failed to establish that he suffered prejudice. Instantly, Appellant’s argument

in this regard lacks any significant discussion of the prejudice prong of

ineffective assistance.   Appellant’s Brief at 17.    Specifically, to establish

prejudice Appellant presents a bald assertion that there is a “reasonable

probability” that he would have been granted a new trial on direct appeal. Id.

However, Appellant has failed to prove that trial counsel’s omission of an

argument regarding the trial court’s handling of voir dire led to the empaneling

of a jury that was not fair and impartial, thereby causing actual prejudice.

Keaton, 729 A.2d at 544-545.

      Thus, Appellant’s argument lacks any significant discussion of the

prejudice prong of the Pierce test. As our Supreme Court has long stated,


                                     - 10 -
J-S40007-20


claims of ineffective assistance of counsel are not self-proving. Wharton,
811 A.2d at 986. A PCRA petitioner must present appropriate argumentation

relative to all three prongs of the ineffectiveness standard. D’Amato, 856
A.2d at 812. Moreover, Appellant has failed to establish that he would be

entitled to relief on the underlying claim upon which this issue of

ineffectiveness is premised. Ousley, 21 A.3d at 1246. Hence, we conclude

that Appellant has failed to establish his claim that appellate counsel was

ineffective.   Accordingly, we discern no merit to Appellant’s claim in this

regard.

      Appellant next argues that trial counsel was ineffective with regard to

identification testimony offered by Reginald Ector at Appellant’s trial.

Appellant’s Brief at 18-33.       Appellant contends that trial counsel was

ineffective for failing to request a Sexton jury instruction. Id. at 23-27. In

addition, Appellant asserts that trial counsel was ineffective for failing to object

to the prosecutor’s statements during closing argument pertaining to prior

identifications. Id. at 27-30.

      Initially, Appellant asserts that because Mr. Ector identified Appellant for

the first time in the courtroom, the eyewitness testimony should be considered

with caution. Appellant’s Brief at 20-22. Appellant notes that, because Mr.

Ector never participated in a lineup identification and was never shown a photo

array prior to offering testimony, counsel should have sought to exclude the

testimony or have a lineup conducted prior to testimony. Id. at 22. Appellant


                                      - 11 -
J-S40007-20


further posits that, in the absence of a lineup, trial counsel should have

requested a cautionary jury instruction under Sexton. Id. at 23-27.

      In Sexton, our Supreme Court examined when a lineup should be

granted and the remedies for a trial court’s failure to grant a valid request for

a lineup. The Sexton Court held that a trial court had abused its discretion

by failing to grant Sexton’s request for a lineup prior to his certification

hearing. Sexton, 400 A.2d at 1290-1292. The Court stated that it could:

      perceive of no situation where such a request would be more
      warranted. The sole evidence connecting appellee to this crime
      was the identification of Mr. Weinstein, who had no knowledge of
      appellee before the incident, observed the culprit briefly before
      and during the crime, had no contact with the appellee between
      the arrest and the certification hearing, and had not been
      presented with an opportunity of a photographic identification
      prior to the hearing confrontation.
Id. at 1292 (footnote omitted). Our Supreme Court explained that “where[,]

as here[,] the issue of identification is legitimately at issue, a timely request

for a pre-trial or pre-hearing identification procedure should be granted,” and

concluded that upon remand for a new trial, the appropriate remedy would be

to advise “the finder of fact hearing the [case] … that [Sexton] had been

denied the opportunity for a more objective identification and for that reason

the subsequent less reliable identification could be viewed with caution.” Id.

at 1293.

      “Generally, the grant or denial of a request for a lineup is within the

sound discretion of the trial court, and such a decision will not be disturbed

on review absent an abuse of discretion.” Commonwealth v. Ingram, 591

                                     - 12 -
J-S40007-20


A.2d 734, 740 (Pa. Super. 1991). Moreover, this Court has held that a request

for a lineup should be granted “only in those cases where an identification

lacking a strong indicia of reliability is the sole evidence against the

defendant[.]” Commonwealth v. Beverly, 547 A.2d 766, 767 (Pa. Super.

1988) (emphasis added). See Commonwealth v. Blassingale, 583 A.2d
181, 190 (Pa. Super. 1990) (explaining that a lineup is required when it is

timely requested and the sole evidence against the defendant is an

identification lacking a strong indicia of reliability).

      Our review of the record reflects that Appellant did not present a timely

request to the trial court for a lineup. As Appellant states in his brief to this

Court:

      Trial counsel requested, per his earlier preservation of the issue,
      that a lineup be conducted before any identification testimony was
      allowed even though, as trial counsel noted, Mr. Ector had already
      entered the courtroom and [saw] Appellant at the defense table.
      Trial counsel also asked that Mr. Ector be precluded from
      testifying, arguing that it would be unfair to Appellant for Mr. Ector
      to make a first-time identification two years after the shooting and
      in the courtroom. [N.T., 7/16/98,] at 47. The trial court denied
      the request ….

Appellant’s Brief at 19. Thus, we discern no abuse of discretion on the part of

the trial court in refusing to grant Appellant’s untimely request for a lineup.

Ingram.

      In addition, the record reveals that the identification testimony of Mr.

Ector was not the sole evidence against Appellant.           Rather, our review

indicates that Caesar Cross, who knew Appellant from the neighborhood,


                                       - 13 -
J-S40007-20


witnessed the shooting. Mr. Cross offered detailed testimony pertaining to

the entire incident, including identification evidence of Appellant.               N.T.,

7/16/98, at 52-140. Accordingly, Mr. Ector’s identification does not lack a

strong indicia of reliability.   For this reason as well, the trial court did not

abuse its discretion in denying an untimely request for a lineup. Beverly, 547
A.2d at 767, Blassingale, 583 A.2d at 190.

      Accordingly, we cannot conclude that the trial court abused its discretion

in refusing to grant Appellant’s request to subject Mr. Ector to a lineup prior

to offering his testimony. Because the trial court did not abuse its discretion

in this regard, Appellant was not entitled to a Sexton instruction. Therefore,

Appellant’s claim lacks arguable merit.

      Appellant also argues that trial counsel was ineffective for failing to

object to the prosecutor’s closing argument, which allegedly presented

misstatements of the law surrounding prior identifications and bolstered Mr.

Ector’s identification testimony.      Appellant’s Brief at 27-33.      Specifically,

Appellant claims that the prosecutor’s statement, referencing Detective Maria

DiBlasi’s comments regarding her ability to show Mr. Ector a photo array after

Appellant’s arrest, was legally incorrect. Id. at 28-29.

      A   prosecutor    is   allowed   wide     latitude   in   advocating   for    the

Commonwealth, including the right to argue all fair deductions from the

evidence, to respond to defense arguments, and to engage in a certain degree




                                       - 14 -
J-S40007-20


of oratorical flair. Commonwealth v. Judy, 978 A.2d 1015, 1020 (Pa. 2009).

In addition, we are mindful of the following:

             A claim of ineffective assistance grounded in trial counsel’s
      failure to object to a prosecutor’s conduct may succeed when the
      petitioner demonstrates that the prosecutor’s actions violated a
      constitutionally or statutorily protected right, such as the Fifth
      Amendment privilege against compulsory self-incrimination or the
      Sixth Amendment right to a fair trial, or a constitutional interest
      such as due process. To constitute a due process violation, the
      prosecutorial misconduct must be of sufficient significance to
      result in the denial of the defendant’s right to a fair trial. The
      touchstone is fairness of the trial, not the culpability of the
      prosecutor.

             We further reiterate that a prosecutor has reasonable
      latitude during his closing argument to advocate his case, respond
      to arguments of opposing counsel, and fairly present the
      Commonwealth’s version of the evidence to the jury. The court
      must evaluate a prosecutor’s challenged statement in the context
      in which it was made. Finally, [n]ot every intemperate or
      improper remark mandates the granting of a new trial;
      [r]eversible error occurs only when the unavoidable effect of the
      challenged comments would prejudice the jurors and form in their
      minds a fixed bias and hostility toward the defendant such that
      the jurors could not weigh the evidence and render a true verdict.

Commonwealth v. Hanible, 30 A.3d 426, 464-465 (Pa. 2011) (quotation

marks and citations omitted).

      Our review of the record reflects that Detective DiBlasi offered the

following testimony pertaining to a lineup being shown to Mr. Ector: “[O]nce

[Appellant] was in custody, I cannot show [Mr. Ector] any photographs, and I

thought that maybe at some point down the road, [Mr. Ector] would have

what we call a lineup, however, that never became an issue.” N.T., 7/16/98,




                                     - 15 -
J-S40007-20


at 154. Subsequently, the prosecutor made the following statement during

closing argument:

      You heard from Detective DiBlasi. You can’t show it, you can’t
      show pictures when somebody’s under arrest. You’d be violating
      their rights. If after [Appellant] was arrested and photos were
      taken to [Mr. Ector] and shown, [trial counsel] would have been
      screaming to high heaven much like … a few minutes ago. Don’t
      speculate [Mr. Ector] maybe should have been shown pictures,
      maybe he should have gone to a lineup.

N.T., 7/20/98, at 66-67.

      Upon review of both Detective DiBlasi’s statements and the prosecutor’s

comments, it is our determination that they were both offered to explain

limitations placed upon showing Mr. Ector a photographic array or lineup

immediately after Appellant had been arrested.      Both statements properly

referenced the restrictions upon presenting a witness with a lineup

immediately after a defendant is placed in custody. See Commonwealth v.

Harrell, 65 A.3d 420, 438 (Pa. Super. 2013) (explaining that a defendant has

a constitutional right to have counsel present during identification procedures,

which is triggered by the arrest of the accused). Moreover, to the extent that

we could conclude that the prosecutor’s comments were not a full reflection

of the law, it is our determination that the remark would not mandate a new

trial because the comments did not suggest that once Appellant was arrested,

no identification procedure would have been permissible.          The passing

comment by the prosecutor pertaining to the limitations of an identification

process after Appellant had been arrested did not have the unavoidable effect


                                     - 16 -
J-S40007-20


of prejudicing the jurors and forming in their minds a fixed bias and hostility

toward Appellant such that they could not weigh the evidence and render a

true verdict. This is especially so in light of the identification testimony of Mr.

Cross referenced earlier. Hence, there is no merit to Appellant’s underlying

claim that trial counsel was ineffective for failing to object during the

prosecution’s closing argument. Accordingly, these allegations of ineffective

assistance lack merit.

      Appellant next argues that trial counsel was ineffective for failing to

object to various errors made by the prosecutor. Appellant’s Brief at 33-48.

Specifically, Appellant claims that trial counsel should have objected to the

prosecutor’s allegedly improper reference to Appellant’s refusal to testify. Id.

at 33-37. Also, Appellant contends that trial counsel was ineffective for failing

to object to the prosecutor’s argument that referred to facts not in evidence,

i.e., that many people witnessed the crime but were afraid to testify at trial.
Id. at 37-43. In addition, Appellant asserts that trial counsel was ineffective

for failing to object to the prosecutor’s allegedly improper eliciting of hearsay

testimony and subsequent reliance upon that testimony during closing

arguments. Id. at 43-48.     Precisely, Appellant takes umbrage with trial

counsel’s failure to object to the prosecutor’s cross-examination of Appellant’s

grandmother’s testimony that she learned of Appellant’s arrest through

“hearsay, they said that [Appellant] had shot a boy around on Reed Street.”
Id. at 43-44 (citing N.T., 7/17/98, 59). Appellant further assails the fact that


                                      - 17 -
J-S40007-20


trial counsel did not object to the prosecutor’s closing argument that

referenced the grandmother’s testimony by stating: “She told you … people in

the neighborhood were saying [Appellant] killed the guy.” Id. at 44 (citing

N.T., 7/20/98, 64).

      Assuming, arguendo, that there is merit to the underlying claims of

ineffective assistance and that Appellant suffered prejudice from trial counsel’s

inaction, we would conclude that Appellant has failed to establish that counsel

lacked a reasonable basis for not objecting to the various points of alleged

error on the part of the prosecution. Our review reflects that Appellant has

failed to establish the second prong of the ineffectiveness test.

      Our Supreme Court explained in Commonwealth v. Cousar, 154 A.3d
287 (Pa. 2017), the following regarding the requirements to establish the

second prong of the test:

      [m]ere conclusory allegations, without some proffer as to what
      counsel would say in response to the allegations[,] are insufficient
      to establish entitlement to relief. Thus, a supporting document
      from counsel stating his reasons for the course chosen is generally
      necessary to establish potential entitlement to a hearing. See,
      e.g., Pa.R.Crim.P. 902(A)(12)(b) ([stating that a] PCRA petition
      shall contain facts supporting each ground for relief; if supporting
      facts do not appear of record[,] “affidavits, documents and other
      evidence showing such facts” [should] be identified).

                                     * * *

      Although [the Supreme] Court has dismissed claims of
      ineffectiveness where [the] appellant has not provided counsel’s
      affidavit, we have indicated we may overlook the failure where
      appellant adequately explains why he did not submit it. See
      Commonwealth v. Marshall, 571 Pa. 289, 812 A.2d 539, 547-
      [5]48 (Pa. 2002) ([stating that a] significant factor in finding

                                     - 18 -
J-S40007-20


      [that] appellant did not establish [that] prior counsel had no
      reasonable basis for inaction was appellant’s failure to provide
      [an] affidavit, or explanation as to why he was unable to procure
      [an] affidavit).

Cousar, 154 A.3d at 300.

      While the Court in Cousar recognized that the failure to include this

supporting document may be overlooked in situations where an appellant

adequately explains why he did not submit the information, it concluded that

it is proper to decline to consider an appellant’s argument where he or she

offers neither the documentation or an explanation. Id. at 300 (citing

Commonwealth v. Marshall, 812 A.2d 539, 547-548 (Pa. 2002) (significant

factor in finding the appellant did not establish prior counsel had no reasonable

basis for inaction was appellant’s failure to provide affidavit, or explanation as

to why he was unable to procure affidavit)). Ultimately, the Cousar Court

determined that the appellant’s use of hindsight analysis and conclusory

argument to support the claim that trial counsel could not have had a

reasonable basis for failing to request a limiting instruction failed to merit

relief, or even an evidentiary hearing. Id. at 304.

      Here, Appellant has made no showing that trial counsel’s actions lacked

a reasonable basis.     Although Appellant asserts that trial counsel had no

reasonable basis with regard to these claims of ineffective assistance,

Appellant’s Brief at 37, 42-43, 46, Appellant has overlooked that he carries

the burden to come forward with relevant proof on this issue. We observe

that Appellant has failed to offer an affidavit or certification from trial counsel

                                      - 19 -
J-S40007-20


that explained the trial strategy or reasonable basis for trial counsel’s inaction

with regard to lodging objections. Moreover, Appellant has failed to explain

why he was unable to procure an affidavit from trial counsel. This reason

alone impairs Appellant’s ineffectiveness claim.     Cousar, 154 A.3d at 304,

Marshall, 812 A.2d at 547-548. Therefore, Appellant has failed to meet the

second requirement for his ineffectiveness claim.      Hence, we cannot grant

Appellant relief on Appellant’s third issue.     See Daniels, 963 A.2d at 419

(stating that a failure to satisfy any prong of the ineffectiveness test requires

rejection of the claim of ineffectiveness).

      In his final issue, Appellant argues that the cumulative effect of the

errors alleged herein denied him a fair trial.      Appellant’s Brief at 48-49.

However, we observe that our Supreme Court has repeatedly stated that “no

number of failed claims may collectively attain merit if they could not do so

individually.”   Commonwealth v. Lopez, 854 A.2d 465, 471 (Pa. 2004)

(quoting Commonwealth v. Williams, 615 A.2d 716, 722 (Pa. 1992)).

Because we have held that there were no errors warranting relief, Appellant’s

allegation of cumulative error fails.

      Order affirmed.




                                        - 20 -
J-S40007-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/20




                          - 21 -